Citation Nr: 0122068	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  01-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to 
September 1945.  He died in July 2000 and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
cause of the veteran's death.  


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2000).

The veteran served on active duty from April 1944 to 
September 1945.  A review of his service medical records 
reveals that he suffered gunshot wounds to both thighs in 
March 1945.  Disposition Board proceedings, conducted in May 
1945, show findings of severed long saphenous vein right, 
lacerated long saphenous vein left.

The veteran's death certificate indicates that he died in 
July 2000.  The immediate cause of death was listed as acute 
myocardial infarction, due to or as a consequence of coronary 
artery disease.  An autopsy was not performed.  At the time 
of the veteran's death, service connection was in effect for 
residuals of gunshot wounds to muscle group XV (thigh) 
bilaterally and anxiety reaction.  VA outpatient treatment 
records, dated between December 1991 and May 2000 showed 
treatment for complaints of pain in his legs associated with 
his service connected wound residuals.  Records dated in 
September 1996 show a Lower Extremity Duplex Doppler Arterial 
Study conducted on the veteran after complaints of pain on 
walking.  The results were normal bilaterally.  It was noted 
that the veteran had diabetes.

In a July 2001 statement, the appellant maintained that the 
veteran's clogged arteries around the sights of his gunshot 
wounds were a factor in his death.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to his appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The Board has reviewed the claims folder 
and identified certain additional assistance that must be 
rendered to comply with the change in the law.  

In this regard, the Board notes that the death certificate 
noted that the veteran died at the University of Pittsburgh 
Medical Center; however, the terminal hospital reports are 
not associated with the claims folder and it is unclear 
whether the RO has sought such records.  Under the VCAA and 
implementing regulations, reasonable efforts must be made in 
obtaining this evidence.

The duty to assist also includes obtaining a medical opinion 
when such is necessary to make a decision on the claim.  38 
U.S.C. § 5103A(d).  Given the nature of this case, the Board 
believes that a medical opinion would assist in clarifying 
the issue of whether the veteran's death was casually related 
to his military service or his service connected 
disabilities.

Accordingly, this issue is remanded for the following:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertaining to treatment afforded the 
veteran for his service-connected 
disabilities.  The RO is specifically 
directed to request all reports referable 
to the veteran's terminal hospitalization 
in July 2000 from the University of 
Pittsburgh Medical Center.  After 
securing the necessary release, the RO 
should obtain these records.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If after making reasonable efforts 
to obtain those named records the RO is 
unable to do so, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  Following completion of the 
foregoing, the RO should forward the 
veteran's claims folder to an appropriate 
VA physician for an opinion as to the 
etiology of his fatal myocardial 
infarction.  The physician should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected disabilities caused or 
contributed to his death.  A complete 
rationale for all opinions expressed by 
the examiner should be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the VCAA and implementing 
regulations have been conducted and 
completed in full.  If any development is 
incomplete appropriate corrective action 
is to be taken.

4.  Thereafter, the RO should again 
review the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case which includes all 
pertinent laws and regulations and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




